Order, Supreme Court, New York County (Carol H. Arber, J.), entered on or about January 6, 1994, which denied defendant-appellant’s motion for summary judgment dismissing the complaint as against it, unanimously affirmed, without costs.
Material issues of fact concerning the nature of appellant’s duties as a cleaning service and the proper performance thereof were raised in appellant’s own evidentiary submissions in support of the motion, including plaintiff’s sworn testimony that a defect on the step on which she fell was concealed by dirt, appellant’s employee’s testimony that appellant did not clean the stairs, and contract documents indicating that appel*464lant was supposed to clean the stairs. "The proponent of a summary judgment motion must make a prima facie showing of entitlement to judgment as a matter of law, tendering sufficient evidence to eliminate any material issues of fact from the case * * *. Failure to make such showing requires denial of the motion, regardless of the sufficiency of the opposing papers” (Winegrad v New York Univ. Med. Ctr., 64 NY2d 851, 853). Concur—Murphy, P. J., Carro, Ellerin, Wallach and Kupferman, JJ.